737 N.W.2d 757 (2007)
Stella SIDUN, Plaintiff-Appellant,
v.
WAYNE COUNTY TREASURER, Defendant-Appellee.
Docket No. 131905. COA No. 264581.
Supreme Court of Michigan.
September 12, 2007.
On order of the Court, the application for leave to appeal the August 15, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be *758 briefed whether the defendant's efforts to provide notice satisfied due process, in light of Jones v. Flowers, 547 U.S. 220, 126 S.Ct. 1708, 164 L.Ed.2d 415 (2006).